Exhibit 10(e)

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 11,
2008, by and among Cleveland-Cliffs Inc, an Ohio corporation (the “Company”),
and United Mining Co., Ltd., a California corporation (“United Mining”).

RECITAL

WHEREAS, the Company has, as of the date hereof, issued 1,529,619 shares of
Common Stock (as hereinafter defined) to United Mining, and may issue additional
shares of Common Stock to United Mining, all upon the terms and conditions set
forth in that certain Purchase and Sale Agreement, dated the date hereof, by and
among Cliffs UTAC Holding LLC, a Delaware limited liability company, the
Company, United Mining and Laiwu Steel Group Ltd., a corporation organized under
the laws of the People’s Republic of China (the “Purchase Agreement”).

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and United Mining agree
as follows:

 

1.

Definitions.

(a)     Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Common Stock” means the Company’s common shares, par value $0.125 per share.

“Effectiveness Period” has the meaning assigned thereto in Section 2(b) hereof.

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

 

1



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Holder” means United Mining (or, where context requires, United Mining
collectively with its affiliates), as holder(s) of the Purchase Agreement
Shares.

“person” means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A) included in the Shelf
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Shelf Registration Statement and by all other
amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

“Purchase Agreement” has the meaning given such term in the recital hereto.

“Purchase Agreement Shares” means the shares of Common Stock issued and/or
delivered to United Mining pursuant to the Purchase Agreement.

“Registrable Securities” means (i) all or any portion of the Purchase Agreement
Shares and (ii) any other shares of Common Stock or other securities issued as
(or issued upon conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, in
exchange for or in replacement of the Purchase Agreement Shares; provided,
however, that all such securities shall cease to be “Registrable Securities” if
they are transferred or sold by United Mining to any person that is not an
affiliate of United Mining.

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 434”, “Rule 430A”, “Rule
430B” and “Rule 430” mean such rule promulgated by the Commission under the
Securities Act (or any successor provision), as the same may be amended or
succeeded from time to time.

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by

 

2



--------------------------------------------------------------------------------

the Holder of, all of the Registrable Securities pursuant to Rule 415 and/or any
similar rule that may be adopted by the Commission, filed by the Company
pursuant to the provisions of Section 2 of this Agreement, including the
Prospectus contained therein, any amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all material incorporated by reference in such registration statement.

 

  2.

Shelf Registration.

(a)    As soon as reasonably practicable (but no later than ten (10) Business
Days) after the Company becomes eligible to file an “automatic shelf
registration statement” (as defined in Rule 405), and if the Company is a
“well-known seasoned issuer” (as defined in Rule 405), then the Company shall
file with the Commission a Shelf Registration Statement in the form of an
automatic shelf registration statement relating to the offer and sale of the
Registrable Securities by the Holder from time to time in accordance with the
methods of distribution elected by the Holder and set forth in such Shelf
Registration Statement and, thereafter, shall use its commercially reasonable
efforts to cause such Shelf Registration Statement to become or be declared
effective under the Securities Act.

(b)    The Company shall use its commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective under the Securities Act in
order to permit the Prospectus forming a part thereof to be usable by the Holder
until the earliest of: (1) the sale of all Registrable Securities registered
under the Shelf Registration Statement; (2) the six-month anniversary of the
date hereof if, at such time, the Registrable Securities are tradable by United
Mining without restriction pursuant to Rule 144; and (3) the one-year
anniversary of the date hereof (such period being referred to herein as the
“Effectiveness Period”);

The Company shall be deemed not to have used its commercially reasonable efforts
to keep the Shelf Registration Statement effective during the requisite period
if the Company voluntarily takes any action that would result in the Holder of
Registrable Securities covered thereby not being able to offer and sell any of
such Registrable Securities during that period, unless such action is
(A) required by applicable law and the Company thereafter promptly complies with
the requirements of Section 3(j) below or (B) permitted pursuant to Section 2(c)
below.

(c)    The Company may suspend the use of the Prospectus for up to four
(4) periods not to exceed 10 consecutive days per period or an aggregate of 30
days during the Effectiveness Period, if the Board of Directors of the Company
shall have determined in good faith that because of valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, pending corporate developments and similar
events, it is in the best interests of the Company to suspend such use, and
prior to suspending such use the Company provides the Holder with ten
(10) Business Days’ prior written notice of such suspension, which notice need
not specify the nature of the event giving rise to such suspension.

3.    Registration Procedures. In connection with the Shelf Registration
Statement, the following provisions shall apply:

 

3



--------------------------------------------------------------------------------

(a)    The Company shall furnish to the Holder a copy of the Shelf Registration
Statement initially filed with the Commission, and shall furnish to the Holder,
prior to the filing thereof with the Commission, copies of each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein, and shall use its commercially reasonable efforts to reflect in each
such document, at the Effective Time or when so filed with the Commission, as
the case may be, such comments as such Holder and its counsel reasonably may
propose; provided that this Section 3(a) shall not apply to periodic or current
reports under the Exchange Act.

(b)    The Company shall promptly take such action as may be necessary so that
(i) the Shelf Registration Statement (as of the effective date of the Shelf
Registration Statement), any amendment thereof (as of the effective date
thereof) or supplement thereto (as of its date), including in each case any
documents incorporated by reference therein, (A) will comply in all material
respects with the applicable requirements of the Securities Act and the Rules
and Regulations and (B) will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, and (ii) any related
prospectus, preliminary prospectus or Free Writing Prospectus and any amendment
thereof or supplement thereto (including in each case any documents incorporated
by reference therein) as of its date, (A) will comply in all material respects
with the applicable requirements of the Securities Act and the Rules and
Regulations and (B) will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(c)    The Company shall promptly advise the Holder, and shall confirm such
advice in writing if so requested by the Holder:

(i)    when a Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii)    of any request by the Commission for amendments or supplements to the
Shelf Registration Statement or the Prospectus included therein or for
additional information;

(iii)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

(v)    of the occurrence of any event or the existence of any state of facts
that requires the making of any changes in the Shelf Registration Statement or
the Prospectus included therein so that, as of such date, such Shelf
Registration Statement and Prospectus do not contain an untrue statement of a
material fact and do not omit to state a

 

4



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading (which advice shall be accompanied by an
instruction to the Holder to suspend the use of the Prospectus until the
requisite changes have been made); provided that the Holder shall maintain the
confidentiality of such advice to the extent such advice contains non-public
information as designated by the Company.

(d)    The Company shall use its commercially reasonable efforts to prevent the
issuance, and if issued to obtain the withdrawal at the earliest possible time,
of any order suspending the effectiveness of the Shelf Registration Statement.

(e)    The Company shall furnish to the Holder, without charge, at least one
copy of the Shelf Registration Statement and all post-effective amendments
thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all reports, other documents and exhibits that are filed
with or incorporated by reference in the Shelf Registration Statement.

(f)    The Company shall, during the Effectiveness Period, deliver to the
Holder, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as the Holder may reasonably request; and the
Company consents (except during the periods specified in Section 2(c) above or
during the continuance of any event or the existence of any state of facts
described in Section 3(c)(v) above) to the use of the Prospectus and any
amendment or supplement thereto by the Holder in connection with the offering
and sale of the Registrable Securities covered by the Prospectus and any
amendment or supplement thereto during the Effectiveness Period.

(h)    Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall (i) register or qualify or cooperate
with the Holder and its counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Holder may reasonably request, (ii) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers and sales in such jurisdictions for so long as may be
necessary to enable the Holder to complete its distribution of Registrable
Securities pursuant to the Shelf Registration Statement, and (iii) take any and
all other commercially reasonable actions necessary or advisable to enable the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that in no event shall the Company be obligated to (A) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to so qualify but for this Section 3(h) or
(B) file any general consent to service of process in any jurisdiction where it
is not as of the date hereof so subject.

(i)    Unless any Registrable Securities shall be in book-entry only form, the
Company shall cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Shelf Registration Statement, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall be free of any
restrictive legends

 

5



--------------------------------------------------------------------------------

and in such permitted denominations and registered in such names as the Holder
may request in connection with the sale of Registrable Securities pursuant to
the Shelf Registration Statement.

(j)    Upon the occurrence of any event or the existence of any state of facts
contemplated by Section 3(c)(v) above, the Company shall promptly prepare a
post-effective amendment to the Shelf Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. If the Company notifies the Holder of the occurrence of
any event or the existence of any state of facts contemplated by Section 3(c)(v)
above, the Holder shall suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made.

(k)    The Company shall use its commercially reasonable efforts to comply with
all applicable Rules and Regulations.

(l)    The Company will use its commercially reasonable efforts to cause the
Registrable Securities to be listed on the New York Stock Exchange or other
stock exchange or trading system on which the Common Stock primarily trades on
or prior to the Effective Time of the Shelf Registration Statement hereunder.

(m)    The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Registrable Securities.

(n)    The Company shall: (A) make reasonably available for inspection by the
Holder, and any attorney, accountant or other agent retained by the Holder, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and (B) cause the Company’s
officers, directors and employees to supply all information reasonably requested
by such Holder or any such attorney, accountant or agent in connection with the
Shelf Registration Statement, in each case, as is customary for similar due
diligence examinations; provided, however, that all records, information and
documents that are designated in writing by the Company, in good faith, as
confidential shall be kept confidential by the Holder and any such attorney,
accountant or agent, unless such disclosure is made in connection with a court
proceeding or required by law, or such records, information or documents become
available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided, further, that if the
foregoing inspection and information gathering would otherwise disrupt the
Company’s conduct of its business, such inspection and information gathering
shall, to the greatest extent possible, be coordinated on behalf of the Holder
and the other parties entitled thereto by one counsel designated by and on
behalf of the Holder and other parties.

(o)    In the event that any broker-dealer registered under the Exchange Act
shall be an “affiliate” (as defined in Rule 2720(b)(1) of the FINRA Rules (or
any successor provision thereto)) of the Company or has a “conflict of interest”
(as defined in Rule 2720(b)(7) of the FINRA Rules (or any successor provision
thereto)) and such broker-dealer shall assist in the distribution of any
Registrable Securities covered by the Shelf Registration Statement, whether as a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
the Company

 

6



--------------------------------------------------------------------------------

shall assist such broker-dealer in complying with the requirements of the FINRA
Rules, including, without limitation, by providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the FINRA Rules.

(p)    The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration, offering and sale of the
Registrable Securities covered by the Shelf Registration Statement contemplated
hereby.

4.     Registration Expenses. Except as otherwise provided in Section 3, the
Company shall bear all fees and expenses incurred in connection with the
performance of its obligations under Sections 2 and 3 hereof and shall bear or
reimburse the Holder for the reasonable fees and disbursements of a single
counsel up to an aggregate amount of $25,000. The Holder shall pay all discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of the Holder’s Registrable Securities pursuant to the Shelf Registration
Statement.

5.     Indemnification and Contribution.

(a)    Indemnification by the Company. Upon the registration of the Registrable
Securities pursuant to Section 2 hereof, the Company shall indemnify and hold
harmless the Holder and each selling agent or other securities professional, if
any, which facilitates the disposition of Registrable Securities, and each of
their respective officers and directors and each person who controls such
Holder, selling agent or other securities professional within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
person being sometimes referred to as an “Indemnified Person”) against any
losses, claims, damages or liabilities, joint or several, to which such
Indemnified Person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Shelf Registration Statement under
which such Registrable Securities are to be registered under the Securities Act,
or any Prospectus contained therein or furnished by the Company to any
Indemnified Person, or any amendment or supplement thereto (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433), or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Company hereby agrees to reimburse
such Indemnified Person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that the Company shall not be
liable to any such Indemnified Person in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Shelf Registration Statement or Prospectus, or amendment or supplement
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433), in reliance upon and in conformity with written information
furnished to the Company by an Indemnified Person expressly for use therein.

(b)     Indemnification by the Holder and any Agents. The Holder agrees, and
each selling agent or other securities professional, if any, which facilitates
the disposition of Registrable Securities shall agree, as a consequence of
facilitating such disposition of Registrable Securities, severally and not
jointly, to (i) indemnify and hold harmless the Company, its

 

7



--------------------------------------------------------------------------------

directors, officers who sign any Shelf Registration Statement and each person,
if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such Shelf Registration Statement or Prospectus, or any amendment
or supplement (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Holder, selling agent or other securities professional expressly for use
therein, and (ii) reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
the Holder shall not be required to undertake liability to any person under this
Section 5(b) for any amounts in excess of the dollar amount of the proceeds to
be received by the Holder from the sale of such Holder’s Registrable Securities
pursuant to such registration.

(c)     Notices of Claims, Etc. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party under this Section 5, notify such indemnifying
party in writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party otherwise than
under the indemnification provisions of or contemplated by subsection (a) or
(b) above. In case any such action shall be brought against any indemnified
party and the indemnified party shall notify an indemnifying party of the
commencement thereof, such indemnifying party shall be entitled to participate
therein and, to the extent that the indemnifying party shall wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of the indemnifying
party’s election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party under this Section 5 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) in the case where the indemnified party is an actual party to such
action or claim, includes an unconditional release of the indemnified party from
all liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

8



--------------------------------------------------------------------------------

(d)     Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Holder or any selling agents or other
securities professionals or all of them were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 5(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
obligations of the Holder and any selling agents or other securities
professionals in this Section 5(d) to contribute shall be several in proportion
to the percentage of principal amount of Registrable Securities registered by
them and not joint.

(e)     Notwithstanding any other provision of this Section 5, in no event will
(i) the Holder be required to undertake liability to any person under this
Section 5 for any amounts in excess of the dollar amount of the proceeds to be
received by the Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) any selling
agent or other securities professional be required to undertake liability to any
person hereunder for any amounts in excess of the discount, commission or other
compensation payable to such selling agent or other securities professional with
respect to the Registrable Securities distributed by it to the public.

(f)     The obligations of the Company under this Section 5 shall be in addition
to any liability which the Company may otherwise have to any Indemnified Person
and the obligations of any Indemnified Person under this Section 5 shall be in
addition to any liability which such Indemnified Person may otherwise have to
the Company. The remedies provided in this Section 5 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

 

9



--------------------------------------------------------------------------------

  6.

Miscellaneous.

(a)    Other Registration Rights. The Company may not grant registration rights
that would permit any person that is a third party the right to piggy-back on
any Shelf Registration Statement.

(b)    Specific Performance. The parties hereto acknowledge that there would be
no adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Holder from time to time may be irreparably harmed by any
such failure, and accordingly agree that the Holder, in addition to any other
remedy to which it may be entitled at law or in equity and without limiting the
remedies available to the Holder under any other section hereof, shall be
entitled to compel specific performance of the obligations of the Company under
this Agreement in accordance with the terms and conditions of this Agreement, in
any court of the United States or any State thereof having jurisdiction.

(c)    Amendments and Waivers. This Agreement, including this Section 7(c), may
be amended, and waivers or consents to departures from the provisions hereof may
be given, only by a written instrument duly executed by the Company and the
Holder.

(d)    Notices. All notices and other communications provided for or permitted
hereunder shall be given as provided in the Purchase Agreement.

(e)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(f)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(i)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

(j)    Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf the Holder,
any director, officer or partner of the Holder, any agent, any director, officer
or partner of such agent, or any controlling person of any of the foregoing, and
shall survive the transfer and registration of the Registrable Securities of the
Holder.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CLEVELAND-CLIFFS INC

By:

 

/s/ W. R. Calfee

 

Name: W. R. Calfee

 

Title: Executive Vice President—Commercial—

          North American Iron Ore

 

 

UNITED MINING CO., LTD.

By:

 

/s/ Simon Shi

 

Name: Simon Shi

 

Title: Vice President

 

[Signature Page to Registration Rights Agreement]